Mr. Presiding Justice O’Connor delivered the opinion of the court. 3. Insurance, § 287*—what is purpose of condition in policy for keeping of accounts. On an appeal by an insurer from a judgment for a loss entered in favor of the insured under a policy of burglary insurance, providing that there could be no recovery for loss if the accounts and records of the insured were not so kept that the actual loss could be accurately determined therefrom, held that the judgment would not be reversed on the ground that the condition in respect to the keeping of accounts had not been fulfilled by the insured where it was not claimed that the judgment did not represent the amount of the loss, as such condition was merely intended to protect the insurer against an excessive claim.